WRIT GRANTED AND MADE PEREMPTORY: The ruling of the trial court that La.R.S. 14:19 does not apply to this case to allow Relator to present evidence of his right to ownership or lawful possession of property to prove use of justifiable force and violence upon the person of another for the purpose of preventing a trespass against such property is reversed, vacated and set aside. Relator has a right to present witnesses and evidence in his defense. U.S. Const., 6th Adm.; La. Const. Art. I, Sec. 16 (1974); Washington v. Texas, 388 U.S. 14, 87 S.Ct. 1920, 18 L.Ed.2d 1019 (1967).